Citation Nr: 1700364	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for chronic lymphocytic leukemia with tremors and soft tissue sarcoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for skin tumors and porphyria cutanea tarda, to include as due to herbicide exposure.

4.  Entitlement to service connection for a testicular tumor, to include as due to herbicide exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

6.  Entitlement to service connection for a right finger disability.

7.  Entitlement to service connection for bullet fragmentation in the face and right thigh.

8.  Entitlement to service connection for blood in stool and bleeding from the rectum.

9.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The appellant has DD Forms 214 (two) showing active service dates from December 1968 to September 1969, and from September 1969 to March 1975.  See also DA Form 20.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the appellant testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in San Antonio, Texas.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant has DD Forms 214 (two) showing active service dates from December 1968 to September 1969, and from September 1969 to March 1975.  See also DA Form 20.  The service records indicate that a reenlistment bonus had been paid.  The second DD Form 214, however, reflects there was lost time of 509 days, and that the character of service was under other than honorable conditions.  The Board adds that service records show that the appellant had several AWOL periods.  

An administrative decision by the AOJ regarding the character of discharge, and whether the appellant was eligible for a complete discharge at any time, is not of record.  Notably, the AOJ has not yet had an opportunity to the review the second DD Form 214 and the related service records (showing a discharge under other than honorable conditions), as they were located by the Board in VBMS in another file.  

Because it is unclear whether the appellant had any period of valid service, these claims must all be remanded so that the AOJ may make a preliminary character of discharge determination regarding the appellant's service from December 1968 to March 1975, including whether he had any valid service, and whether he was eligible for a complete discharge at any time.

If valid service is determined, then the RO should also seek to obtain the appellant's missing service treatment records, and service personnel records (if any), from the NPRC using the alternate SSN shown on the appellant's DA Form 20 [redacted].

Regarding the right finger claim, the appellant alleges a history of breaking his right index finger in service and that it did not heal properly.  If valid service is determined, the March 2007 VA treatment record and associated x-ray report cited in the March 2008 rating decision should be associated with the claims file.  Also, should missing service treatment records be found that show a right finger injury in service, the appellant should be afforded a VA examination.

Regarding the left shoulder disability claim, the appellant alleges a history of disclocating his left shoulder in service.  If valid service is determined, the March 2007 VA treatment record and associated x-ray report cited in the March 2015 supplemental statement of the case (SSOC) should be associated with the claims file.  In addition, should missing service treatment records be found that show a left shoulder injury in service, the appellant should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall prepare a formal character of discharge determination regarding the appellant's service from December 1968 to September 1969, and from September 1969 to March 1975, to include whether the appellant had any valid service, and whether he was eligible for a complete discharge prior to inappropriate conduct.

2.  If it is determined that the appellant had valid service for VA purposes, the additional development below in paragraphs (3) to (7) should be conducted.

If, however, the AOJ determines that the appellant did not have valid service, the AOJ should then make a determination regarding the prior grants of service connection.

3.  Request from NPRC copies of all service treatment records and service personnel records using the second SSN [redacted].  

Also, a search for the missing service records in a should also be performed at the RO (in a paper claims file, if any).

4.  Associate with the claims file the March 2007 VA treatment records relating to the appellant's right index finger and left shoulder, including the associated x-ray reports.  See Rating Decision, March 2008; SSOC, March 2015.

5.  After the development in paragraphs (1) to (4) has been completed, and if missing service treatment records are found that show an in-service right index finger injury, afford the appellant a VA examination to determine the current nature and the etiology of his claimed dislocated broken right finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the appellant has a current right broken finger disability that is related to his active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After the development in paragraphs (1) to (4) has been completed, and if missing service treatment records are found that show an in-service left shoulder signs, symptoms, or treatment, afford the appellant a VA examination to determine the current nature and the etiology of his claimed dislocated left shoulder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the appellant has a current dislocated left shoulder disability that is related to his active service.

The nature and etiology of his left should degenerative changes should also be addressed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  Then, readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

